DICKSON, Justice.
Defendant-Appellant Noland McDandal was convicted of dealing in cocaine or a narcotic drug as a Class A felony. Ind. Code § 35-48-4-l(b)(3). The jury also found the defendant to be a habitual offender pursuant to Ind.Code § 35-50-2-8. The trial court sentenced the defendant to two consecutive terms, a 30-year felony conviction sentence and a 25-year habitual offender sentence imposed separately rather than as a sentence enhancement. The defendant appealed, raising multiple issues. In an unpublished memorandum decision, the Indiana Court of Appeals affirmed the trial court decision but remanded the matter for a correction of sentence. 567 N.E.2d 882. On remand, the trial court imposed a sentence of 55 years consisting of 30 years on the Class A felony enhanced by 25 years on the habitual offender finding.
The defendant now appeals again, arguing that the trial court failed to state its reasons for mitigating the habitual offender enhancement by only five years. Ind.Code § 35-50-2-8(e). The mandate of the Court of Appeals was merely to correct the structure of the sentence imposed, not to reevaluate the appropriate penalty or to conduct a full resentencing hearing. As the defendant did not in his original appeal question the adequacy of the trial court’s statement of reasons for selecting the 25-year additional penalty to be imposed for the habitual offender finding, he may not raise the issue in this subsequent appeal. *431Woodson v. State (1987), Ind., 515 N.E.2d 1108. *
The judgment of the trial court is affirmed.
SHEPARD, C.J., and DeBRULER, GIVAN and KRAHULIK, JJ., concur.